Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 1 of 28




                          TAB A —
                      STATE COURT FILE
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 2 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 3 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 4 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 5 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 6 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 7 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 8 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 9 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 10 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 11 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 12 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 13 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 14 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 15 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 16 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 17 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 18 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 19 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 20 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 21 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 22 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 23 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 24 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 25 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 26 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 27 of 28
Case 0:21-cv-60936-XXXX Document 1-2 Entered on FLSD Docket 04/30/2021 Page 28 of 28
